DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species DI, (claims 1, 2, 5-13) in the reply filed on 04/09/2021 is acknowledged.


Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1/13:  recite acronym “E-UTRAN”, in multiple claim(s) fail to particularly point out and distinctly claim the subject matter. At least, it should be spelled out first time it appears in the claims. For the purpose of the examination, examiner will interpret as best understood for these words. 

Dependent claims 2, 5-12 which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over WEI et al. (US 20180376452 A1; hereinafter as “WEI”) in view of KAHTAVA et al. (US 20180054248  A1; hereinafter as “KAHTAVA”, which has a Foreign Priority Date of EP 15161539.0, Filed on March 27, 2015).


WEI discloses “TELECOMMUNICATIONS APPARATUS AND METHODS” (Title).

With respect to Independent claims: 
Regarding claim 1, WEI teaches a method for transmitting and receiving, by a base station (Fig. 5: eNB), data of remote user equipment (remote UE)   (Fig. 5: UE) through relay UE (Fig. 5, VC, Also Fig. 1:  A VC-UE is in effect a UE designated to provide a virtual cell function by working also as an intermediate node between UEs in its vicinity and the network, as well as an intermediate node between UEs: [0031]) in a wireless communication system (Fig. 2, Fig. 5), comprising:

    PNG
    media_image1.png
    387
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    453
    media_image2.png
    Greyscale



 receiving an S1 application protocol (SlAP) message “for establishing an E-UTRAN radio access bearer (E-RAB)” [NOTE: this part of the claim will be addressed by another reference below ] of the remote UE  from a mobility management entity (MME) (Fig. 5 element S501:  S1AP Paging from MME to eNB:  “in a first step S501 the MME sends a S1AP paging message to the appropriate eNB for the UE of interest, according to the UE->VCTAC->eNB mapping it has previously received.”: [0072]); 
“for establishing a data radio bearer (DRB) corresponding to the E-RAB” [NOTE: this part of the claim will be addressed by another reference below] to the relay UE (Aforesaid “eNB sends an RRC paging message [==a first RRC message] to the appropriate virtual cell, as indicated by the VCTAI. This may be an RRC: DLInformationTransfer signal: [0072]); 
Receiving a first RRC response message as a response to the first RRC message from the relay UE (Fig. 5: S507,”in step S507 the virtual cell responds by signaling the eNB, for example by sending a RRC: ULInformationtranser signal [==a first RRC response message] to the eNB, to indicate that the paging request has been successful”: [0073]); and 
transmitting an SlAP response message as a response to an SlAP message to the MME  (“In step S508, in which the indication of successful paging is passed from the eNB up to the MME on the S1 interface, as an S1AP:Service Request: [0073])  if the first RRC response message includes a local identifier of the remote UE allocated by the base station (“the virtual cell can send the paging message to the appropriate UE on the RRC paging channel, and the UE receiving the paging message will respond by initiating the RRC connection establishment procedure to establish VC_RRC_CONNECTED mode to the VC-UE. Once this is completed, the successful paging indication can be sent to the MME via the VC and the eNB: … to allow a reduction in network signaling, a virtual cell specific tracking area (VCTA) can be defined. Using this, it is possible to define a mapping rule such that each UE will have only one virtual cell tracking area code VCTAC (indicating which virtual cell it is in), and each VCTAC will have only one eNB identifier (ID) (indicating the eNB serving the VC). The MME may then quickly and simply find out which virtual cell the UE is currently camping on, and the paging message will be only sent to the associated eNB”:  [0054], UE identification of remote UE [0057]; Aforesaid “MME should be informed of associations of UEs and virtual cells. This is a virtual cell tracking area initialization step. Once a UE is designated to connectivity provided by a particular virtual cell, either of the UE or the VC-UE or both can signal the MME with the relevant information”: [0062]).

WEI, when teaching “base station …. receiving an S1 application protocol (SlAP)”,   WEI appears silent on “base station ….receiving an … message for establishing an E-UTRAN radio access bearer (E-RAB), base station … transmitting a first RRC message for establishing a data radio bearer (DRB) corresponding to the E-RAB” which however had been known in the art before the effective filing date of the claimed invention such as shown by KAHTAVA in “MOBILE COMMUNICATIONS NETWORK, METHODS AND BASE STATION” (Title).

KAHTAVA, in the same field of endeavor, discloses: base station (EUTRAN 1103 in fig. 11) ….receiving an … message for establishing an E-UTRAN radio access bearer (E-RAB) (Fig. 11 element 1114,  where base station is receiving S1-AP Initial  Context Setup Request, element 1114 from MME; “in accordance with the S1AP the MME 1104 transmits an initial context setup request 1114 to the eNodeB 1103”: [0073] to stablish EUTRAN connection as see in Fig. 11),

    PNG
    media_image3.png
    592
    778
    media_image3.png
    Greyscale
 base station (EUTRAN 1103 in fig. 11) … transmitting a first RRC message for establishing a data radio bearer (DRB) corresponding to the E-RAB (Aforesaid “eNodeB 1103 [==EUTRAN 1103] transmits to the UE 1101 an RRC connection reconfiguration and activate dedicated EPS bearer context request message 1115: [0074]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known receiving an S1 application protocol (SlAP) taught in WEI with the receiving an S1 application protocol (SlAP) for establishing an E-UTRAN radio access bearer (E-RAB) taught in KAHTAVA such that their combination includes every element as claimed. The Examiner finds that the teaching within KAHTAVA demonstrates that the substituted elements and their 

Regarding claim 13, WEI teaches  a base station (Fig. 5: eNB) for transmitting and receiving data of remote user equipment (remote UE) (Fig. 5: UE)  through relay UE (Fig. 5, VC, Also Fig. 1:  A VC-UE is in effect a UE designated to provide a virtual cell function by working also as an intermediate node between UEs in its vicinity and the network, as well as an intermediate node between UEs: [0031])  in a wireless communication system (Fig. 2, Fig. 5), comprising: a communication module configured to transmit and receive a wired/wireless signal (Fig. 12: Base station with RX 1521 and RX 1522); and a processor (Fig. 12: Controller 1523)  configured to control the communication module (Fig. 12), wherein the processor receives an Si application protocol (SlAP) message for requesting a configuration of a UE context of the remote UE (for establishing an E-UTRAN radio access bearer) from a mobility management entity (MME), transmits a first RRC message for establishing a data radio bearer (DRB) corresponding to the E-RAB to the relay UE, receives a first RRC response message as a response to the first RRC message from the relay UE, and transmits an initial context setup response message as a response to an SlAP message to the MME if the first RRC response message includes a local identifier of the remote UE allocated by the base station (Rest of claim is interpreted and rejected for the same reason as set forth in claim 1 above).


With respect to dependent claims: 
Regarding claim 2, WEI in view of KAHTAVA teaches the invention of claim 1 as set forth above.  Further, WEI teaches, the method of claim 1, wherein the local identifier is included in the RRC response message when the relay UE receives a response message from the remote UE (see fig. 5: S506 where VC-UE receives RRC response back from remote UE: [0072]), and the response message is a response message to a message indicating that an RRC connection between the relay UE and the base station is successfully completed (“a random access procedure is performed to establish a VC_ RRC_CONNECTION state for the UE. This may be carried out in a similar way as the random access procedure in conventional paging described above with respect to FIG. 3, except that the signaling is VC_ RRC signaling instead of RRC signaling since the UE is in a VC_ RRC state to the virtual cell instead of an RRC state to the eNB.” {0072]).

Regarding claim 5, WEI in view of KAHTAVA teaches the invention of claim 1 as set forth above.  Further, KAHTAVA teaches, the method of claim 1, wherein the SlAP message includes at least one of UE context information and bearer context information of the relay UE and the remote UE (“S1AP the MME 1104 transmits an initial context setup request 1114 to the eNodeB 1103” for remote UE:   [0073]-[0074]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known receiving an S1 application protocol WEI with the receiving an S1 application protocol (SlAP) for establishing an E-UTRAN radio access bearer (E-RAB) taught in KAHTAVA such that their combination includes every element as claimed. The Examiner finds that the teaching within KAHTAVA demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 6, WEI in view of KAHTAVA teaches the invention of claim 5 as set forth above.  Further, KAHTAVA teaches, the method of claim 5, further comprising: mapping at least one radio data bearer established between the relay UE and the base station to a bearer for the remote UE based on the bearer context information; and allocating the local identifier for identifying the remote UE (A UE may communicate data to any type of relay, and it may be seen in the architectural sense as an anchor point regardless of whether it is transparent or non-transparent to the UE. It is when the role that the relay has in relation to the specific radio bearer between the UE and the eNodeB is considered that the transparency becomes relevant: [0068], With MAC ID of the remote UE: [0088]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known receiving an S1 application protocol (SlAP) taught in WEI with the receiving an S1 application protocol (SlAP) for establishing an E-UTRAN radio access bearer (E-RAB) taught in KAHTAVA such that KAHTAVA demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 7, WEI in view of KAHTAVA teaches the invention of claim 6 as set forth above.  Further, WEI teaches, the method of claim 6, wherein the first RRC message includes mapping information associated with the mapping of the at least one radio data bearer and the local identifier (the VC-UE provides mobile connectivity to four terminals UE1-UE4. UE1, UE3 and UE4 are in a RRC_CONNECTED state to the virtual cell, designated as VC_RRC_CONNECTED. Meanwhile, UE2 is in an RRC_IDLE state with respect to the virtual cell, designated as VC_RRC_IDLE, having transitioned from VC_RRC_CONNECTED or RRC_CONNECTED after completing a data transfer, for example. A sixth UE, UE6, is outside the coverage of the virtual cell 213, so relies on the eNB for connectivity. In this example, only one virtual cell 213 is provided in the cell 203 although in some examples more VC may be activated, or no VC may be activated. In the following, "VC", "virtual cell" or "local cell" may sometimes be used interchangeably with "VC-UE" (or "mobile node" or equivalents), particularly with reference to functionality and operability. [0029]).

Regarding claim 8, WEI in view of KAHTAVA teaches the invention of claim 5 as set forth above.  Further, KAHTAVA teaches, the method of claim 5, further comprising: establishing an additional DRB for supporting the remote UE when the DRB previously established between the relay UE and the base station is unable to support uplink and downlink transmission of the remote UE (Inband and outband connections for relay node:  [0047], using capability information of relay UE to connect report UE: [0059]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known receiving an S1 application protocol (SlAP) taught in WEI with the receiving an S1 application protocol (SlAP) for establishing an E-UTRAN radio access bearer (E-RAB) taught in KAHTAVA such that their combination includes every element as claimed. The Examiner finds that the teaching  within KAHTAVA demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.


Regarding claim 9, WEI in view of KAHTAVA teaches the invention of claim 8 as set forth above.  Further, WEI teaches, the method of claim 8, wherein it is determined whether the DRB previously established between the relay UE and the base station is unable to support the uplink and downlink transmission of the remote UE based on at least one of authorization of the relay UE or capability of the relay UE (The core network 102 routes data to and from terminal devices 104 via respective base stations 101A, B, C and provides functions including authentication, mobility management, charging and so on. To this end, the core network (CN) 102 comprises a mobility management entity (MME) 105, and a serving gateway (S-GW) entity and packet data network gateway (P-GW) entity. For simplicity the serving gateway entity and packet data network gateway are schematically represented in FIG. 1 as a single combined (S-GW/P-GW) gateway entity 106. [0023]).

Regarding claim 10, WEI in view of KAHTAVA teaches the invention of claim 1 as set forth above.  Further, WEI teaches, the method of claim 1, wherein the DRB is used for transmitting and receiving a first data of the remote UE or a second data multiplexed with the first data and data of at least one other UE (Fig. 1 with multiple UEs which is connected to Virtual Relay UE and connected to eNB: Each base station provides wireless connectivity within a coverage area 103A, B, C (i.e. a communication cell or, simply, a cell) within which data can be communicated to and from various terminal devices (UE) 104.: [0022]).

Regarding claim 11, WEI in view of KAHTAVA teaches the invention of claim 1 as set forth above.  Further, KAHTAVA teaches, the method of claim 1, further comprising: transmitting to the relay UE a second RRC message for releasing only the DRB configured for the remote UE between the base station and the relay UE ( The eNodeB 1103 transmits to the UE 1101 an RRC connection reconfiguration and activate dedicated EPS bearer context request message 1115, and in response receives an RRC connection reconfiguration and activate dedicated EPS bearer context accept message 1116: [0073]; The association may for example be indicated via RRC signaling where an information element provides the discoverable and known ID of a relay node to a UE, and in turn, the identity of the UE to a relay node. Since the UEs and relay nodes searched for nodes with distinct identities during the original discovery process, those identities are already known to the nodes in the relay network, and to the UEs camping under the eNodeB. [0087]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known receiving an S1 application protocol (SlAP) taught in WEI with the receiving an S1 application protocol (SlAP) for establishing an E-UTRAN radio access bearer (E-RAB) taught in KAHTAVA such that their combination includes every element as claimed. The Examiner finds that the teaching within KAHTAVA demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.


Regarding claim 12, WEI in view of KAHTAVA teaches the invention of claim 1 as set forth above.  Further, WEI teaches, the method of claim 1, wherein the SlAP message (the MME sends a S1AP paging message to the appropriate eNB for the UE of interest, according to the UE->VCTAC->eNB mapping it has previously received: [0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416